Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1 and 17 are objected to because of the following informalities:  the “region of interest” is referred to as a “RoI” and an “ROI. Examiner recommends the amendment to keep the subject matter consistent throughout the claim for clarity.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-17 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter because the claim(s) as a whole, considering all claim elements both individually and in combination, do not amount to significantly more than an abstract idea. 
The claims are directed to a statutory category (process, machine, manufacture, or composition of matter). The claims employ abstract idea of receiving images and providing a comment with respect to a first and a second region of interest by user interactions. The claims lack an inventive concept sufficient to transform the abstract idea into a patent-eligible invention. The claim does not include additional step(s)/element(s) that are sufficient to amount to significantly more than the judicial exception because the recited step(s)/element(s), when considered both individually and as an ordered combination, do not amount to more than the above-identified abstract idea. The additional elements or combination of elements “processor” 
In the present case, claim 1 and 17 is directed to the abstract idea of a mental process which can be performed by a human mind based upon observation, evaluation, judgement, or opinion. The claim merely uses an interface, such as a computer, to complete the tasks, however, the use of a computer is not considered significantly more. Using the 101 subject matter eligibility test, the claims pass Step 1 since they are directed to a statutory category (process, machine, manufacture, or composition of matter).  Analyzing under Step 2A, i.e., part 1- Mayo Test, the claims are directed to abstract idea falling under one of the enumerated groupings, the additional elements do not amount to significantly more and therefore must be analyzed at Step 2B.  Using Step 2B, viewed as a whole, these additional claim element(s) do not provide meaningful limitation(s) to transform the abstract idea into a patent eligible application of the abstract idea such that the claim(s) amounts to significantly more than the abstract idea itself.  Therefore, the claim(s) are rejected under 35 U.S.C. 101 as being directed to non-statutory subject matter. Dependent claim(s) 2-16 when analyzed as a whole are held to be patent ineligible under 35 U.S.C. 101 because the additional recited limitation(s) fail(s) to establish that the claim(s) is/are not directed to an abstract idea.
	

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-10 and 14-17  is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [JP 2009/162708 A], as provided in the IDS, in view of D2 [US 2016/0071547 A1].
Claim 1: An observation system comprising a processor configured to: manage a plurality of images acquired in time series with respect to a biological sample which is being cultured; record a first comment and a first region of interest (RoI) in a storage device in association with the images based on user's instructions; and record a second comment and a second ROI in the storage device in association with the first comment based on user's instructions. [D1, [[0001]-[0004], [0008], [0012]-[0031], and [0041]-[0137]] D1 teaches a system for observing cultivation of living body cells by performing a time-lapse observation for each sample, displaying observation images sequentially at time points for comparison, searching through the observation images and selecting multiple observation images, manipulating the observation images using a time bar, analyzing the observation images, and storing and displaying analysis results and user comments in association with the observation images. Although D1 teaches the user, the region, the comment, and time, for the sake of completeness, [D2, Figure 10A-10B, Figure 11, and [0009-0027]] D2 teaches the comment history table and the input time, content of comment, and user of the comment. This provides the record of the comments which can be any number of comments by any number of users. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1, with the teachings of D2, wherein D2 provides the multiple input times, the specific region, the user, and the comments. One skilled in the art would have been motivated to modify D1 in this manner in order to further provide multiple comments capable of being from multiple users and times. Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1.

Claim 2: The observation system according to claim 1, wherein the processor is configured to: manage an analysis result obtained based on the images; and record a third comment in association with the analysis result based on user's instructions. [D2, Figure 10A-10B, Figure 11, and [0009-0027]] D2 teaches the comment history table and the input time, content of comment, and user of the comment. This provides the record of the comments which can be any number of comments by any number of users.

Claim 3: The observation system according to claim 2, wherein the processor is configured to associate the first comment, the second comment and the third comment with one another. [D2, Figure 10A-10B, Figure 11, and [0009-0027]] D2 teaches the comment history table and the accumulation of the comments in chronological order. This is considered an association with one another.

Claim 4: The observation system according to claim 1, wherein the processor is configured to attach a comment indicator indicating a point of time when the first comment and the second comment are attached, to a time bar indicating a time series, and display the time bar on a display. [D2, Figure 20 and [0105-0106]] D2 teaches the comment indicator with respect to time, the time bar providing time information, and the display providing the information.

Claim 5: The observation system according to claim 1, wherein the processor is configured to record information to specify a user who has instructed recording of the first comment, in association with the first comment, and record information to specify a user who has instructed recording of the second comment, in association with the second comment. [D2, [0089 and 0100]] D2 teaches the users have utilized the system to insert a comment and the ability for the system to record the history of the user’s operation. This is done with respect to multiple users.

Claim 6: The observation system according to claim 5, wherein the processor is configured to display the first comment and the second comment on a display in different colors. [D2, Figure 10A-10B and [0111]] D1 teaches the ability for the system to display the medical image data in different color dependent upon importance.

Claim 7: The observation system according to claim 1, wherein the processor is configured to: manage record of work performed while the biological sample is being cultured; and select some of the images based on the record of work and a user's selected comment of the first comment and the second comment, and display the selected images continuously in sequence. [D1, [[0001]-[0004], [0008], [0012]-[0031], and [0041]-[0137]] D1 teaches a system for observing cultivation of living body cells by performing a time-lapse observation for each sample. [D2, Figure 10A-10B, Figure 11, and [0009-0027]] D2 teaches the comment history table and the input time, content of comment, and user of the comment. This provides the record of the comments which can be any number of comments by any number of users.

Claim 8: The observation system according to claim 1, comprising a plurality of terminals which are accessible to the images managed by the processor, the first comment and the second comment. [D2, Figure 1A and 1B, and [0122]] D2 teaches the use of multiple terminals such as smartphone and tablet terminals.

Claim 9: The observation system according to claim 8, wherein the processor is configured to transmit images designated by a first terminal of the terminals and information specifying the first comment and the second comment, to a second terminal of the terminals, based on an instruction of the first terminal. [D2, Figure 1A and 1B] D2 teaches the use of multiple terminals and transmission means. At least a first and second.

Claim 10: The observation system according to claim. 1, wherein the processor is configured to: cause a display to display: a time bar indicating the time series; a selected time display on the time bar, which indicates a point of time selected in the time series; and an image of the images, which corresponds to the selected point of time, and record the first comment in association with the image corresponding to the selected point of time. [D2, Figure 20 and 21] D2 teaches the display providing the time bar, display of a time selection in the time bar, the image data, and the comment information recorded or to be recorded.

Claim 14: The observation system according to claim. 2, wherein the processor is configured to cause a display to display a graph indicating the analysis result along the time series and an icon with comments displayed in association with the analysis result when there is the third comment recorded in association with the analysis result. [D2, Figure 21 and [0068, 0073]] D2 teaches the comment is entered on an image and an icon for displaying the comment in response to a click is attached to an image.

Claim 15: The observation system according to claim 12, wherein the processor is configured to cause the display to display contents of the first comment when the icon with comments is selected. [D2, Figure 21 and [0068, 0073]] D2 teaches the comment is entered on an image and an icon for displaying the comment in response to a click is attached to an image.

Claim 16: The observation system according to claim 14, wherein the processor is configured to cause the display to display contents of the third comment when the icon with comments is  [D2, Figure 21 and [0068, 0073]] D2 teaches the comment is entered on an image and an icon for displaying the comment in response to a click is attached to an image. The icon is respective to which comment is in the image, being the first, second, or following.

Claim 17: An information management method comprising: managing a plurality of images acquired in time series with respect to a biological sample which is being cultured; recording a first comment and a first region of interest (RoI) in a storage device in association with the images based on user's instructions; and recording a second comment and a second ROI in the storage device in association with the first comment based on user's instructions. Claim 17 is rejected for similar reasons as to those described in claim 1.
< Remainder of Page Left Intentionally Blank >
Claims 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over D1 [JP 2009/162708 A], as provided in the IDS, in view of D2 [US 2016/0071547 A1], further in view of D3 [US 2010/0208960 A1].
Claim 11: The observation system according to claim 1, wherein the processor is configured to: manage a plurality of images imaged at different positions of the biological sample; causes a display to display: a container map indicating different positions of the biological sample at which imaging is performed; the images imaged at different positions of the biological sample at timings that are considered to be same in the time series; and a highlight display indicating an image of the images, which corresponds to a position selected in the container map, record the first comment in association with an image corresponding to the selected position. [D3, Figure 9 and [0029-0034, 0041-0055, 0084-0089]] D3 teaches the system for observing and analyzing culture images comprising a display icon for specifying the location of containers and analyzing culture state over time from time series culture images while displaying the result of the analysis in a graphical format. It would have been obvious, before the effective filing date of the claimed invention, to one of ordinary skill in the art to combine the teachings of D1 in view of D2, as described in claim 1, with the teachings of D3, wherein the specific locations are considered the different positions at the defined times and displaying the image of interest with container location information. One skilled in the art would have been motivated to modify D1 in view of D2 in this manner in order to .Therefore one of ordinary skill in the art, would be capable to have combined the elements as claimed by known methods, and that in combination, each element merely performs the same function as it does separately. It is for at least the aforementioned reasons that the Examiner has reached a conclusion of obviousness with respect to claim 1. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Amandeep Saini whose telephone number is (571)272-3382.  The examiner can normally be reached on M-F (8AM-4PM).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vincent Rudolph can be reached on (571) 272-8243.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AMANDEEP SAINI/Primary Examiner, Art Unit 2661